Citation Nr: 1743943	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  13-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


REMAND

The Veteran had active military service from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA Regional Office (RO) in Oakland, California.
In August 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The case was remanded in November 2016, in part, to obtain a medical opinion as to whether the Veteran's right knee disorder is related to his military service; and, if so, whether his left knee disorder was secondary to his right knee disorder.  A medical opinion was obtained in December 2016; a negative nexus opinion was provided.  The Board's remand instructed the examiner to consider the Veteran's reports of his symptoms and history in formulating their opinion.  The VA examiner's opinion does not appear to have considered the Veteran's statements.  For example, his hearing testimony shows that he reported pain since service.  August 2016 Hearing Transcript (T.) at 3.  Part of the examiner's rationale was that an in-service right knee condition was acute and transitory; such does not appear to consider the Veteran's reports of ongoing pain since service.  Consequently, the Board concludes that this opinion is not adequate.  Furthermore, the examiner opined that the Veteran's osteoarthritis, diagnosed at a September 2016 examination, did not exist.  As it is unclear what diagnoses the Veteran currently has, if any, the Board concludes that a VA examination should be provided to the Veteran on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Martinez VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral knee disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed bilateral knee disorder had its onset in service or is related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should also offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed left knee disorder is caused or aggravated (permanently worsened beyond normal progression) by the a right knee disorder [If any left knee disorder is found to have been aggravated by a right knee disorder, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the Veteran's reports of having ongoing pain since service.  
3.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  National Association of County Veterans Service Officers

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

